Title: To Alexander Hamilton from Robert Harpur, [2 August 1786]
From: Harpur, Robert
To: Hamilton, Alexander



Sir,
[August 2, 1786]

At the Request of Genl. Schuyler, We have made a Copy of all the Poll Lists of the Counties of Albany and Montgomery, which copy was to be left with you to be forwarded to him. The Secretary estimated the Expences with which the Genl. was acquain[t]ed previous to the undertaking. And you was to be good enough to disburse the sum—being £10—which be pleased to deliver to the Bearer on your Receipt of the papers.
Your most obedt. servt.
Robt Harpur, D secry
2 Augt. 1786

Recd. 2 Augt. 1786. of Col. Hamilton ten pounds, the fees of the Secretarys Office for copying all the Poll Lists of the Counties of Albany and Montgomery for and by order of Genl. Schuyler.
Robt Harpur, D. secry
